Accordingly, we temporarily suspend Smith from the practice
                 of law and refer this matter to the Southern Nevada Disciplinary Board
                 for the initiation of formal disciplinary proceedings in which the sole issue
                 to be determined is the extent of discipline to be imposed. See SCR 111(7),
                 (8).
                             It is so ORDERED.




                                                  CLCI      r
                                                    Parraguirre
                                                                                     J.


                                                              D/4,74
                                                                                     J.
                                                    Douglas


                                                    _C)124-7
                                                     Cherry
                                                                                     J.




                 cc: Jeffrey Posin, Chair, Southern Nevada Disciplinary Board
                       David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Law Offices of Brandon B. Smith, P.C.
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e